

Exhibit 10.2






SHARE PURCHASE AGREEMENT




by and between




MARK BYRNE


HAVERFORD (BERMUDA) LTD.


WEST END CAPITAL MANAGEMENT (BERMUDA) LTD.




and




FLAGSTONE LEASING SERVICES LIMITED






As of August 23, 2007
 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
ARTICLE I    PURCHASE AND SALE
2
 
Section 1.1
Purchase and Sale of the Subject Shares
2
 
Section 1.2
Share Purchase Price
2
 
Section 1.3
Determination of Market Value
3
 
Section 1.4
Receipt of Purchase Price
2
 
Section 1.5
Instruments of Transfer; Payment of Purchase Price
2
       
ARTICLE II    GENERAL REPRESENTATIONS AND WARRANTIES OF SELLER
3
 
Section 2.1
Authorization
3
 
Section 2.2
No Brokers
3
 
Section 2.3
Legal Proceedings
3
 
Section 2.4
Corporate Records
3
 
Section 2.5
Financial Statements
3
 
Section 2.6
Tax Returns
3
 
Section 2.7
Aircraft Condition
3
 
Section 2.8
Absence of Restrictions and Conflicts
4
       
ARTICLE III    REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
4
 
Section 3.1
Organization
4
 
Section 3.2
Authorization
4
 
Section 3.3
No Brokers
4
 
Section 3.4
Absence of Restrictions and Conflicts
4
 
Section 3.5
Receipt of Schedules
5
       
ARTICLE IV            CONDITIONS TO CLOSING
5
 
Section 4.1
Conditions to Each Party’s Obligations
5
       
ARTICLE V              CLOSING
5
 
Section 5.1
Closing and Closing Date
5
       
ARTICLE VI             TERMINATION
6
 
Section 6.1
Termination
6
 
Section 6.2
Effect of Termination
6
       
ARTICLE VII            INDEMNIFICATION
6
 
Section 7.1.
Indemnification Obligations of Mr. Byrne
6
 
Section 7.2
Indemnification Obligations of the Purchaser
7
       

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

  Page        
ARTICLE VIII           INSURANCE
8
 
Section 8.1
Insurance
8
       
ARTICLE IX              COVENANTS
8
 
Section 9.1
Covenants of Purchaser
8
       
ARTICLE X                MISCELLANEOUS PROVISIONS
9
 
Section 10.1
Notices
9
 
Section 10.2
Schedules and Exhibits
9
 
Section 10.3
Assignment; Successors in Interest
9
 
Section 10.4
Number; Gender
9
 
Section 10.5
Captions
10
 
Section 10.6
Controlling Law; Amendment
10
 
Section 10.7
Severability
10
 
Section 10.8
Enforcement of Certain Rights
10
 
Section 10.9
Waiver
10
 
Section 10.10
Expenses; Attorney’s Fees; Compensation
10
 
Section 10.11
Dispute Resolution Mechanism
10
 
Section 10.12
Assignment
11
 
Section 10.13
Entire Agreement
11



APPENDIX    —     Defined Terms



 
-ii-

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS




Exhibit A                                Aircraft Description






LIST OF SCHEDULES




Schedule 1.2A                       IAL Debt description
Schedule 1.2 B                       Closing Balance Sheet



 
-iii-

--------------------------------------------------------------------------------

Table of Contents

SHARE PURCHASE AGREEMENT
 
THIS AGREEMENT (the “Agreement”), dated as of August 23, 2007, is made and
entered into by and between Mark Byrne (“Mr. Byrne”), Haverford (Bermuda) Ltd.
and West End Capital Management (Bermuda) Ltd. (each a “Seller” and collectively
referred to as the “Sellers”) and Flagstone Leasing Services Limited, a Bermuda
exempted company (the “Purchaser”), The Sellers and the Purchaser are sometimes
individually referred to herein as a “Party” and collectively as the “Parties.”
Flagstone Reinsurance Holdings Ltd. has joined in this Agreement for the sole
purpose of acknowledging its obligation to provide the Guarantee required by
Section 9.1 below.
 
W I T N E S S E T H:
 
WHEREAS, Sellers own 100% of the outstanding capital stock of IAL Leasing Ltd.,
a Bermuda exempted company (“IAL”);
 
WHEREAS, the Purchaser desires to purchase all of the outstanding capital stock
of IAL (the “Subject Shares”), and Sellers desires to sell the Subject Shares to
the Purchaser pursuant to this Agreement the “IAL Purchase Transaction”);
 
WHEREAS, the assets of IAL include a certain 1988 Dassault Falcon 900B aircraft,
as more particularly described in the attached Exhibit A (the “Aircraft”), and
other assets referenced in the Balance Sheet referred to in Article 1.2;
 
WHEREAS, the liabilities of IAL include a certain loan from Bank of America
Leasing & Capital, LLC pursuant to the terms of loan and aircraft security
agreement dated as of November 6, 2006 (the “Security Agreement”) which is
secured by the Aircraft and other Collateral as described in the Security
Agreement, trade payables, and also sundry debt which sundry debt is being
forgiven at closing of this transaction; and
 
WHEREAS, the Parties desire to enter into this Agreement pursuant to which the
Parties desire to make certain representations, warranties, undertakings,
covenants and agreements in order to facilitate, among other things: (i) an
effective and smooth IAL Purchase Transaction; (ii) the release of Mark J. Byrne
from his Guarantee of all Obligations (as defined in the Security Agreement) of
IAL and (iii) the release of Abacus Trust Company, solely in its capacity as
trustee of the Mark J. Byrne Trust, from its Guarantee of all indebtedness of
IAL under the Security Agreement (items (ii) and (iii) are collectively referred
to as the “Guarantees”).
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the Parties agree as
follows:
 
ARTICLE I
 
PURCHASE AND SALE
 
Section 1.1  Purchase and Sale of the Subject Shares. Upon and subject to the
terms, agreements, warranties, representations and conditions hereof, Sellers
agree to sell, transfer, assign, convey and deliver to the Purchaser, and the
Purchaser agrees to purchase, accept from Sellers, on the Closing Date, the
Subject Shares for the Share Purchase Price.
 

 
 

--------------------------------------------------------------------------------

Table of Contents

Section 1.2  Share Purchase Price. The Purchase Price for the Subject Shares
shall be the Market Value of the Aircraft as of 1 August 2007, determined in
accordance with paragraph 1.3 below, plus the cash, prepaid expenses and
receivables held by IAL, less the debt and accrued interest thereon of IAL as
set forth and described in Schedule 1.2A (the “IAL Debt”), payable in the form
of cash or readily available funds. Schedule 1.213 shows a calculation of the
share purchase price as “Total Shareholders Equity” in accordance with a Balance
Sheet as of 7/31/07 (the “Share Purchase Price”).
 
Section 1.3  Determination of Market Value. Purchaser and Sellers shall each
have the Aircraft appraised by a competent appraiser, each at its own expense if
any. Purchaser and Sellers hereby agree that the Market Value as of 1 August
2007 shall be the mean of these two appraisals. Purchaser and Sellers
understand, acknowledge and agree that Sellers intend to use Aradian Aviation
Ltd., Guernsey, Channel Islands, UK, as its appraiser, and that Purchaser
intends to use Aviation Management Consulting, Inc., of Rockford, IL, as its
appraiser.
 
Section 1.4  Receipt of Purchase Price. In consideration of the forgiveness of
any and all debt due to Mr. Byrne from IAL and the representations, warranties
and indemnities provided by Mr. Byrne in Articles II and VII of this Agreement,
respectively, Haverford (Bermuda) Ltd. and West End Capital  Management
(Bermuda) Ltd. each acknowledge and agree that the Share Purchase Price shall be
paid to the benefit of Mark Byrne only. Each of Haverford (Bermuda) Ltd. and
West End Capital Management (Bermuda) Ltd. hereby forever release any and all
claims that they may have to the Share Purchase Price as  selling shareholders.
 
Section 1.5  Instruments of Transfer; Payment of Purchase Price.
 
(a)           At least three Business Days prior to the Closing Date, Mark Byrne
shall deliver to the Purchaser written wire transfer instructions designating
the accounts to which the Share Purchase Price shall be paid by the Purchaser at
the Closing.
 
(b)           At the Closing, Sellers shall deliver, or shall cause to be
delivered, to the Purchaser one or more certificates representing all of the
Subject Shares, accompanied by stock transfer forms duly executed in favor of
the Purchaser or the Purchaser’s affiliate, as the case may be, in proper form
for transfer.
 
(c)           At the Closing, the Purchaser shall deliver, or shall cause to be
delivered, to Mark Byrne the Share Purchase Price.
 
(d)           At the Closing, IAL shall procure that the Purchaser will be
entered on the Register of Members of IAL.
 


 

 
-2-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE II
 
GENERAL REPRESENTATIONS AND WARRANTIES OF SELLER
 
Each Seller hereby represents and warrants to the Purchaser that, as of the date
of this Agreement with respect to Section 2.1 and only Section 2.1, all
remaining representations shall be made by Mr. Byrne individually and no other
shareholders:
 
Section 2.1  Authorization. Subject to the terms and conditions of the IAL Debt,
Seller has the right, power and capacity to execute and deliver this Agreement
and to perform Seller’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Seller and constitutes the valid and binding agreement of the Seller,
enforceable against Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency and other similar Laws affecting the enforceability of
creditors’ rights generally, general equitable principles and the discretion of
courts in granting equitable remedies.
 
Section 2.2  No Brokers. Neither the Seller, nor any affiliate of any of the
Seller, has employed any broker, finder or investment banker or incurred any
liability for any investment banking fees, financial advisory fees, brokerage
fees or finders’ fees in connection with the transactions contemplated by this
Agreement.
 
Section 2.3  Legal Proceedings. There are no suits, actions, claims,
arbitrations, mediations, proceedings or investigations pending or, to the
Knowledge of Seller, threatened against, relating to or involving IAL with
respect to any matters, before any Governmental Entity. IAL is not subject to
any judgment, decree, injunction, rule or order of any court or-arbitration
panel.
 
Section 2.4  Corporate Records. Seller has heretofore made available to the
Purchaser true, correct and complete copies of the charter documents for IAL and
the corporate record books with respect to actions taken by their respective
shareholders and directors.
 
Section 2.5  Financial Statements. Seller has delivered (or caused to be
delivered) to the Purchaser, the Financial Statements listed on Schedule 1.28.
The Financial Statements have been prepared from, and are in accordance with,
the books and records of IAL, which books and records are maintained in
accordance with U.S. GAAP consistently applied throughout the periods indicated,
and such books and records have been maintained on a basis consistent with the
past practices of IAL. Each of the Financial Statements fairly presents the
financial information therein. Except as reflected in the Financial Statements
or the notes thereto, IAL is not subject to any material obligations or
liabilities including any and all obligation to Seller, Longtail Aviation, Ltd.
or IAL leasing Limited, whether material or not which are hereby forgiven and
extinguished. The IKAL Debt is as stated on Schedule 1.2A.
 
Section 2.6  Tax Returns. All material Tax Returns of IAL due to have been filed
through the date hereof in accordance with any Applicable Law have been duly
tiled and are correct and complete in all material respects;
 
Section 2.7  Aircraft Condition. The Aircraft is in good condition and working
order and has been regularly and properly maintained.
 

 
-3-

--------------------------------------------------------------------------------

Table of Contents

Section 2.8  Absence of Restrictions and Conflicts. Other than the IAL Debt, the
execution, delivery and performance of this Agreement, the consummation of the
transactions contemplated by this Agreement and the fulfillment of and
compliance with the terms and conditions of this Agreement do not violate or
conflict with, constitute a breach of or default under, result in the loss of
any benefit under, or permit the acceleration of any obligation under: (i) any
term or provision of the charter documents of the IAL; (ii) any contract to
which the IAL is a party; (iii) any judgment, decree or order of any
Governmental Entity to which the IAL is a party or by which the Purchaser or any
of its properties is bound; or (iv) any applicable law.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to Sellers that as of the date of
this Agreement:
 
Section 3.1  Organization. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement and
to consummate the transactions contemplated by this Agreement.
 
Section 3.2  Authorization. The Purchaser has the right, power and capacity to
execute and deliver this Agreement and to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement by the Purchaser, the performance by the Purchaser of its
obligations under this Agreement and the consummation of the transactions
provided for in this Agreement have been duly and validly authorized by all
necessary corporate action on the part of the Purchaser. This Agreement has been
duly executed and delivered by the Purchaser and constitutes the valid and
binding agreement of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject to applicable bankruptcy, insolvency and
other similar Laws affecting the enforceability of creditors’ rights generally,
general equitable principles and the discretion of courts in granting equitable
remedies.
 
Section 3.3  No Brokers. Neither the Purchaser, nor any affiliate of the
Purchaser, has employed any broker, finder or investment banker or incurred any
liability for any investment banking fees, financial advisory fees, brokerage
fees or finders’ fees in connection with the transactions contemplated by this
Agreement.
 
Section 3.4 Absence of Restrictions and Conflicts. The execution, delivery and
performance of this Agreement, the consummation of the transactions contemplated
by this Agreement and the fulfillment of and compliance with the terms and
conditions of this Agreement do not violate or conflict with, constitute a
breach of or default under, result in the loss of any benefit under, or permit
the acceleration of any obligation under: (i) any term or provision of the
charter documents of the Purchaser; (ii) any contract to which the Purchaser is
a party; (iii) any judgment, decree or order of any Governmental Entity to which
the Purchaser is a party or by which the Purchaser or any of its properties is
bound; or (iv) any applicable law.
 



 
-4-

--------------------------------------------------------------------------------

Table of Contents

Section 3.5  Receipt of Schedules. The Purchaser acknowledges receipt of copies
of the Schedules included in Article II.
 
ARTICLE IV
 
CONDITIONS TO CLOSING
 
Section 4.1  Conditions to Each Party’s Obligations. The respective obligations
of each Party to effect the transactions contemplated by this Agreement and the
agreements contemplated herein, will be subject to the fulfillment at or prior
to the Closing of each of the following conditions (it being understood that the
performance obligations of a Party hereunder shall not be subject to the
satisfaction of conditions which are its obligation to satisfy):
 
(a)           Seller’s Representations and Warranties. The representations and
warranties of the Seller set forth in Article II (including all schedules and
exhibits attached hereto) shall be true and correct in all material respects as
of the date of this Agreement as though made on and as of the date of this
Agreement;
 
(b)           Purchaser’s Representations and Warranties. The representations
and warranties of the Purchaser set forth in Article III shall be true and
correct in all material respects as of the date of this Agreement as though made
on and as of the date of this Agreement;
 
(c)           Performance of Obligations. Each Seller and the Purchaser shall
have performed in all respects all covenants and agreements required to be
performed by them under this Agreement on or prior to the Closing Date including
receipt of the IAL Debt of the bank and the purchase of the Insurance referenced
in Article VIII; and
 
(d)           No Material Adverse Effect. Between the date of this Agreement and
the Closing Date, there shall not have occurred any change or development likely
to result in a Material Adverse Effect.
 
ARTICLE V
 
CLOSING
 
Section 5.1  Closing and Closing Date. The “Closing” shall occur on the second
Business Day after the day on which the last condition in Article IV has been
satisfied, or such later date as shall be agreed in writing by the Parties. At
the Closing, each of the Parties shall take all such actions and deliver all
such funds, documents, instruments, certificates and other items as may be
required, under this Agreement or otherwise, in order to perform or fulfill all
Closing covenants, conditions and agreements on its part to be performed or
fulfilled at or before the Closing Date. The “Closing Date” will be the date
upon which the Closing occurs.
 



 
-5-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE VI
 
TERMINATION
 
Section 6.1  Termination. This Agreement may be terminated at any time at or
prior to the Closing (the “Termination Date”):
 
(a)           on or prior to the Closing Date, in writing by mutual consent of
the Parties;
 
(b)           on or prior to the Closing Date, by written notice from the
Sellers to the Purchaser, if the Purchaser (i) fails to perform in any material
respect any of its agreements contained in this Agreement required to be
performed by it on or prior to the Closing Date or (ii) materially breaches any
of its representations and warranties contained in this Agreement, which failure
or breach is not cured within five (5) days after the Sellers or any one of them
has notified the Purchaser in writing of its intent to terminate this Agreement
pursuant to this subparagraph (b);
 
(c)           by written notice from the Purchaser to the Sellers, or any one of
them, if any one of the Sellers (i) fails to perform in any material respect any
of its agreements contained in this Agreement required to be performed by it on
or prior to the Closing Date or (ii) materially breaches any of its
representations and warranties contained in this Agreement, which failure or
breach is not cured within five (5) days after the Purchaser has notified the
Sellers, or any one of them, in writing of its intent to terminate this
Agreement pursuant to this subparagraph (c); or
 
(d)           if the Closing shall not have occurred by September 30, 2007, by
written notice from either Party to the other at any time after September 30,
2007.
 
Section 6.2  Effect of Termination. In the event of termination of this
Agreement pursuant to this Section 6.2, except for such obligations expressly
stated herein to survive termination of this Agreement, this Agreement will
forthwith become void and there will be no liability on the part of any Party or
its respective affiliates, or the officers, directors or stockholders of such
Party or its affiliates. Notwithstanding the foregoing, nothing contained in
this Agreement will relieve any Party from liability for any breach of this
Agreement.
 
ARTICLE VII
 
INDEMNIFICATION
 
Section 7.1  Indemnification Obligations of Mark Byrne. Provided Purchaser
provides notice to Mark Byrne within one year of the date hereof , with the
exception of Article 2.1 which shall be for an indefinite time, with a statement
of the facts and reasonable information relating to any indemnity claim
hereunder, Mark Byrne shall indemnify, defend, protect and hold harmless the
Purchaser and the Purchaser’s affiliates and each of their respective officers,
directors, employees, agents and representatives (collectively, the “Purchaser
Indemnified Parties”) from, against and in respect of any and all claims and
losses (including, without limitation, amounts paid in settlement, costs of
investigation and reasonable attorneys’ fees and expenses) up to an amount equal
to the Share Purchase Price which are associated with, incident to, arise out
of, are related to or are connected with:
 



 
-6-

--------------------------------------------------------------------------------

Table of Contents

(a)           any breach or inaccuracy of any representation or warranty made by
Sellers in this Agreement;
 
(b)           any breach of any covenant, agreement or undertaking made by any
of the Sellers in this Agreement;
 
(c)           any and all claims, losses and expenses of any nature, arising out
of, resulting from, related to or in connection with any breaches by any of
Seller’s obligations under this Agreement;
 
(d)           any and all claims, losses and expenses of any nature, arising out
of, resulting from, related to or in connection with the ownership and/or
operation of the Aircraft by Sellers on or before the Closing Date.
 
For the avoidance of doubt, neither Haverford (Bermuda) Ltd. nor West End
Capital Management (Bermuda) Ltd. shall have any obligation whatsoever to
indemnify the Purchaser under this Agreement.
 
Section 7.2  Indemnification Obligations of the Purchaser. Provided Sellers
provide notice to Purchaser within one year of the date hereof , with the
exception of Article 2.1 which shall be for an indefinite time, with a statement
of the facts and reasonable information relating to any indemnity claim
herunder, the Purchaser will release, indemnify, defend, protect and hold
Sellers harmless from, against and in respect of any and all claims and losses
whenever arising or incurred (including, without limitation, amounts paid in
settlement, costs of investigation and reasonable attorneys’ fees and expenses)
which are associated with, incident to, arise out of, are related to or are
connected with:
 
(a)           any breach or inaccuracy of any representation or warranty made by
the Purchaser in this Agreement;
 
(b)           any breach of any covenant, agreement or undertaking made by the
Purchaser in this Agreement and/or;
 
(c)           any costs and expenses, including reasonable fees and expenses of
counsel and other advisors, associated with defending against such claims and
losses and of enforcing the indemnification rights under this Section 7.2 with
respect to such claims and losses.
 
The obligations under this Article VII shall survive the Termination Date.
 



 
-7-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE VIII
 
INSURANCE
 
Section 8.1  Insurance. For a period of not less than one year following the
Closing Date, Purchaser shall cause to be kept in force and effect policies of
liability insurance in an amount not less than $150,000,000 naming Sellers as
additional insureds and containing the following provisions:
 
(a)           Severability of interests clause;
 
(b)           Breach of Warranty clause;
 
(c)           Waiver of subrogation against the Sellers with respect to any and
all policies of insurance maintained by IAL, whether pursuant to this Agreement
or otherwise;
 
(d)           Thirty days prior notice to Sellers of the cancellation or
modification of any and all policies of insurance required to be maintained by
Purchaser or IAL pursuant to this Agreement;
 
(e)           The insurance required by this Section shall be primary, without
right of contribution by any other valid and collectible insurance available to
Sellers;
 
(f)           The Sellers shall have the same protection under such policy or
policies of insurance as would have been available to him had the policy been
issued individually to him, except that this fact shall not in any event
increase the Insurer’s total liability beyond the limits set forth in the
policy;
 
(g)           In respect of the interest of the Sellers, the insurance afforded
by the insurance required pursuant to this Section shall not be invalidated by
any action or inaction of the Purchaser and shall insure the Sellers’ interests,
as it may appear, regardless of any warranties, declarations or conditions
contained in any such policies of insurance or any breach thereof; and
 
(h)           Waiver of the insurer’s rights to any set-off or counter claim or
any other deduction, whether by attachment or otherwise, in respect to any
liability to the Sellers.
 
ARTICLE IX
 
COVENANTS OF PURCHASER
 
Section 9.1  Covenants of Purchaser. Purchaser covenants and agrees that prior
to Closing:
 
(a)    That with respect to the IAL Debt, Purchaser shall undertake to procure
and shall procure the Guaranty of said IAL Debt by Flagstone Reinsurance
Holdings Ltd., or such other Guarantor as may be acceptable to the holder of the
IKAL Debt; and
 
(b)            That it shall undertake to cause and shall cause Mark Byrne and
Abacus Trust Company, solely in its capacity as trustee of the Mark J. Byrne
Trust, to be fully and finally released from the Guarantees of the IAL Debt.
 



 
-8-

--------------------------------------------------------------------------------

Table of Contents

ARTICLE X
 
MISCELLANEOUS PROVISIONS
 
Section 10.1  Notices. All notices, communications and deliveries under this
Agreement will be made in writing signed by or on behalf of the Party making the
same, will specify the Section under this Agreement pursuant to which it is
given or being made, and will be delivered personally or by telecopy
transmission or sent by registered or certified mail (return receipt requested)
or by a reputable overnight courier (with evidence of delivery and postage and
other fees prepaid) as follows:
 
 
To the Purchaser:
FLAGSTONE LEASING SERVICES LIMITED

 
Crawford House

 
23 Church Street Suite 224

 
Hamilton HM 11 Bermuda

 
Attn: General Counsel

 
Telecopy No.:  +1 (441) 295-4927

 
 
To the Sellers:
c/o MARK BYRNE

 
23 Church Street Suite 224

 
Hamilton HM 11Bermuda

 
Telecopy No.:  +1 (441) 296-9880

 
or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing. Any such notice,
communication or delivery will be deemed given or made (a) on the date of
delivery if delivered in person, (b) on the first (1st) Business Day after
delivery to a reputable overnight courier service representative, (c) upon
transmission by facsimile if receipt is confirmed or (d) on the fifth Business
Day after it is mailed by registered or certified mail.
 
Section 10.2  Schedules and Exhibits. The Schedules and Exhibits to this
Agreement are hereby incorporated into this Agreement and are hereby made a part
of this Agreement as if set out in full in this Agreement.
 
Section 10.3  Assignment; Successors in Interest. Except as provided herein, no
assignment or transfer by any Party of its rights and obligations under this
Agreement will be made except with the prior written consent of the other
Parties to this Agreement; provided, that, Seller and the Purchaser may not
assign their respective obligations under Article VII. This Agreement will be
binding upon and will inure to the benefit of the Parties and their successors
and permitted assigns, and any reference to a Party will also be a reference to
a successor or permitted assign.
 
Section 10.4  Number; Gender. Whenever the context so requires, the singular
number will include the plural and the plural will include the singular, and the
gender of any pronoun will include the other genders.
 



 
-9-

--------------------------------------------------------------------------------

Table of Contents

Section 10.5  Captions. The titles, captions and table of contents contained in
this Agreement are inserted in this Agreement only as a matter of convenience
and for reference and in no way define, limit, extend or describe the scope of
this Agreement or the intent of any provision of this Agreement. Unless
otherwise specified to the contrary, all references to Articles and Sections are
references to Articles and Sections of this Agreement and all references to
Schedules or Exhibits are references to Schedules and Exhibits, respectively, to
this Agreement.
 
Section 10.6  Controlling Law; Amendment. This Agreement will be governed by and
construed and enforced in accordance with the internal laws of Bermuda, without
reference to its choice of law or conflicts of law rules, This Agreement may not
be amended, modified or supplemented except by prior written agreement of the
Parties.
 
Section 10.7  Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such pro­hibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by Law, the Parties waive any provision of Law which renders any such
provision prohibited or unenforceable in any respect.
 
Section 10.8  Enforcement of Certain Rights. Nothing expressed or implied in
this Agreement is intended, or will be construed, to confer upon or give any
Person other than the Parties, and their successors or permitted assigns, any
rights, remedies, obligations or Liabilities under or by reason of this
Agreement, or result in such Person being deemed a third party beneficiary of
this Agreement.
 
Section 10.9  Waiver. Any agreement on the part of a Party to any extension or
waiver of provision of this Agreement will be valid only if set forth in an
instrument in writing signed on behalf of such Party. A waiver by a Party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty will not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty. A waiver by any Party of the
performance of any act will not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time.
 
Section 10.10  Expenses; Attorney’s Fees; Compensation. (a) Unless otherwise
specified herein, the parties shall bear their own respective expenses
(including, but not limited to, all compensation and expenses of counsel,
financial advisers, consultants and independent accountants) incurred in
connection with the preparation and execution of this Agreement and the
consummation of the transactions contemplated hereby, including any related due
diligence. Without limiting the generality of the foregoing, Seller shall bear
the costs and expenses, including Bermuda Taxes, related to the transfer,
assignment, conveyance and delivery of the Subject Shares to the Purchaser as
contemplated herein.
 
(b)  With the exception of the representations, warranties, agreements,
covenants and indemnities given by the Parties under this Agreement and the
Parties’ respective obligations and liabilities arising hereunder or under the
agreements contemplated hereby, following the Closing Date, no claims for
compensation shall exist between the Parties.
 
Section 10.11  Dispute Resolution Mechanism. Any controversy or claim arising
out of or relating to this Agreement, or any breach thereof, shall be settled by
arbitration in Bermuda in accordance with its commercial arbitration rules of
the American Arbitration Association, and judgment on the award rendered by the
arbitrator(s) may be entered in Bermuda.
 



 
-10-

--------------------------------------------------------------------------------

Table of Contents

Section 10.12  Assignment. After Closing, this Agreement and all the provisions,
rights, interests and obligations hereunder may be assigned by the Purchaser at
any time to any Affiliate of the Purchaser without the prior consent of any
other Party to this Agreement; provided, that if such Affiliate ceases to be an
Affiliate of the Purchaser, the provisions, rights, interests and obligations
assigned to the Affiliate shall be automatically reassigned to the Purchaser;
and provided, further, that, such assignment, alone, shall not give rise to
liability for the Seller, nor shall the Seller have any greater liability than
they would have had, but for the assignment.
 
Section 10.13  Entire Agreement. This Agreement supercedes all prior agreements
between the Parties and this Agreement embodies all of the agreements of the
Parties with respect to the subject matter of this Agreement and supercedes all
prior agreements between the Parties with respect to the subject matter of this
Agreement. Each Party acknowledges that it has not relied on any representation
or warranty made by any of the other Parties other than the representations and
warranties made herein; provided, that, the foregoing shall not apply to any
information provided or withheld fraudulently.
 


 
THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
 



 
-11-

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
as of the date first above written.
 
 
SELLER:
 
PURCHASER:
               
FLAGSTONE LEASING SERVICES LTD
/s/ Mark Byrne
     
Name:
Mark Byrne
 
By:
/s/ David A. Brown
     
Name:
David A. Brown
     
Title:
Director
         
SELLER:
               
HAVERFORD (BERMUDA) LTD.
               
By:
/s/ David A. Brown
     
Name:
David A. Brown
     
Title:
Director
                                   
SELLER:
               
WEST END CAPITAL MANAGEMENT (BERMUDA) LTD.
               
By:
/s/ David A. Brown
     
Name:
David A. Brown
     
Title:
Director
     



The undersigned Flagstone Reinsurance Holdings Ltd joins in this Agreement for
the sole purpose of acknowledging and affirming that it agrees to provide and
will provide the Guarantee contemplated by Section 9.1(a) of this Agreement.
 
GUARANTOR:
               
FLAGSTONE REINSURANCE HOLDINGS LTD.
               
By:
/s/ David A. Brown
     
Name:
David A. Brown
     
Title:
Director
     



 



 
 

--------------------------------------------------------------------------------

Table of Contents

APPENDIX
 
DEFINED TERMS
USAGE AND DEFINITIONS
 
All references to Articles and Sections are to those set forth in this
Agreement. Reference to any document means such document as amended in writing
from time to time and reference any Party includes any permitted
successor-in-interest or assignee thereof. Unless expressly stated otherwise,
the following definitions and any other terms defined internally in this
Agreement, including the recitals hereto, shall apply to this Agreement and all
notices and communications made pursuant to this Agreement.
 
Unless expressly stated otherwise, the following terms used in this Agreement
shall mean:
 
“Agreement” has the meaning given to it in the Preamble of this agreement.
 
“Applicable Law” or “Applicable Laws” means any Law, in so far as applicable to
the Parties.
 
“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in Bermuda.
 
“Closing” has the meaning given to in Article V.
 
“Closing Date” has the meaning given to it in Article V.
 
“Dollars” or “US$” means United States dollars, the lawful currency of the
United States of America.
 
“Encumbrances” means, except for Permitted Encumbrances, any mortgages,
judgments, claims, liens, security interests, pledges, escrows, charges or other
encumbrances of any kind whatsoever.
 
“Financial Statements” means the balance sheets and the statements of income
and, to the extent applicable, cash flows of IAL Leasing Ltd., listed on
Schedule 1.2B.
 
“Guarantees” means the guarantees described in the Preamble of this Agreement.
 
“Knowledge” with respect to any Party means all facts known Mark Byrne on the
date hereof after due inquiry and diligence with respect to the matters at hand,
 
“IAL” means IAL Leasing Ltd.
 
“IAL Debt” means the debt of IAL described in Schedule 1.2A.
 
“IAL Purchase Transaction” means the transaction described in the Preamble of
this Agreement.
 



 
 

--------------------------------------------------------------------------------

Table of Contents

“Law” means any applicable international, foreign, federal, provincial, state or
local (or other political subdivision) statute, law, ordinance, decree,
judgment, arbitration award, rule or regulation of a Governmental Entity or
self-regulatory body, in effect at the time that the Parties enter into this
Agreement.
 
“Licenses” means all notifications, licenses, permits, franchises, certificates,
approvals, exemptions, classifications, registrations and other similar
documents and authorizations issued by a Governmental Entity, and applications
therefor.
 
“Material Adverse Effect” means any state of facts, change, event, effect or
occurrence (when taken together with all other states of fact, changes, events,
effects or occurrences) that is or may be reasonably likely to be materially
adverse to the Market Value of the Aircraft
 
“Party” has the meaning given to it in the Preamble of this Agreement.
 
“Permitted Encumbrances” carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other similar encumbrances or liens arising in the ordinary
course of business that are not overdue or that are being contested in good
faith by appropriate proceedings and that are properly reserved against.
 
“Person” means any individual, corporation, company, limited liability company,
partnership, entity, joint venture, trust, unincorporated organization or
government or any agency or political subdivision thereof.
 
“Purchaser” means Flagstone Leasing Services Ltd.
 
“Share Purchase Price” means the price set out in Section 1.2 of this Agreement.
 
“Subject Shares” has the meaning given to it in the Preamble of this Agreement.
 
“Tax Return” means any report, return, declaration or other information required
to be supplied to a Governmental Entity in connection with Taxes, including
estimated returns and reports of every kind with respect to Taxes.
 
“Tax” or “Taxes” means all taxes, assessments, charges, duties, fees, levies or
other charges by Governmental Entities (including interest, penalties or
additions associated therewith), including income, franchise, capital stock,
real property, personal property, tangible, withholding, employment, payroll,
social security, social contribution, unemployment compensation, disability,
transfer, sales, stamp, use, excise, gross receipts, value-added and all other
taxes of any kind for which any Person may have any liability imposed by any
Governmental Entity, whether disputed or not, and any charges, interest or
penalties imposed by any Governmental Entity.
 
“U.S.”, “US”, “U.S.A.”, “USA” or “United States” means the United States of
America.
 
“U.S. GAAP” means generally accepted accounting principles in the U.S.A.
 



 
 

--------------------------------------------------------------------------------

Table of Contents

“Security Agreement” means that loan and aircraft security agreement dated as of
November 6, 2006 between Bank of America Leasing & Capital, LLC and IAL.
 
“Sellers” means Mark Byrne, Haverford (Bermuda) Ltd. and West End Capital
Management (Bermuda) Ltd.
 
“IAL Purchase Transaction” has the meaning given to it in the Preamble of this
Agreement.
 



 
 

--------------------------------------------------------------------------------

Table of Contents

Exhibit A – Description of Aircraft
 
1988 Dassault Falcon 900B Serial Number 051 - Registration VP-BMB,
 
Airframe Total Time (estimated to 07/31/07)
8,300 Hrs
 
Aircraft Landings
 
4,550



Engines
Three Honeywell TFE 731-5BR-IC Turbofan Engines
Honeywell MSP Gold
 
Engine Pos.
S/N
Hours
Cycles
Engine # 1
P97203
8,069.4
4,429
Engine # 2
P97204
7,880,7
4,308
Engine # 3
P97202
7,882.7
4,324



Auxiliary Power Unit (APU)
Honeywell GTC36-150F (Serial # P223) (Honeywell MSP) 5400.3 Hrs; Fresh exchange
on 2/10/06
 
Avionics Equipment
EFIS
Laser Inertial Reference System (3)
Flight Management System
Auto-Pilot
Air Data System
AFIS
TCAS II
VHF Communications
VHF Navigation
R.M.I. (Radio Magnetic Indicator)
HF Communications
SELCAL
ADF
DME
Transponders
Weather Radar w/MFD
Lightning Detector System.
Radio Altimeter
Audio System
Cabin PA/Chime
Cockpit Voice Recorder
Clocks
Telephone
Channel Iridium
EGPWS w/Windshear & RAAS
Global Positioning System
SATCOM
Programmable Electronic Checklist
Emergency Locator Transmitter (ELT)
Underwater Locator Beacon
 
Honeywell EDZ-820
Honeywell Laser Ref II
Dual        Honeywell NZ2000 w/5.2B Software
Dual Honeywell SPZ-8000
Honeywell AZ-810
Honeywell
Collins TCAS II, Change 7
Dual Collins VHF-22C
Dual Collins VIR-32
Dual Honeywell
Dual Bendix King 950 KHF
Fredrickson
Dual Collins 606
Dual Collins DME-42
Dual Collins TDR-94D (Enhanced Mode S and Flight ID)
Honeywell WR800 (Dual Controllers)
Honeywell LSZ 850
Dual Honeywell AA-300
Dual        Baker M1045
Baker
Fairchild A-100-A
Dual Davtron
AirCell ST 3100 System w/ Upgraded Dual Antenna
Allied Signal Mark V
Dual Honeywell
Universal Aero M
 
Artex 406 MHZ
Jaeger DK100



 



 
 

--------------------------------------------------------------------------------

Table of Contents

Electronic/Electrical Systems
Avionics Master System
EFIS Master System
Cabin Temp/Mixing Valve Position Indicator        w/Remote Main Cabin Temp
Control
Smoke Detector System (Baggage Compartment and aft lavatory)
Angle of Attack System
LH Pylon Devore Baggage Loading Light
Tell-tale Flood Light System (4-light system)
(9) 115AC Outlets in flight deck and cabin


Standard Equipment
Strobe Lights
Wing-Root Landing Lights
Single Point Pressure Refueling
Granger Static Discharge System
#2 Engine Thrust Reverser
Overwater Survival Equipment


Special Equipment
Dual Cockpit EVAS (Emergency Visual Assistance System)
Two piece nosecone with clear hydrophobic coating
Engine N1 computers (DEECS)
RAAS
Flight Data Recorder
Steep Approach Switches
Bose Noise Cancelling Headsets In Cockpit
RVSM
8.33 Hz (3) Com Controls
VHF and FM Immunity


Entertainment Equipment
Airshow Network
Clarion VHS
Alpine CD 12 disc player/changer
3 Video Monitors
2 DVD players
Aerial View Camera System


Exterior Paint and Interior Décor
Exterior Paint:
Overall White
Accent Stripes: silver, gray and antique gold with black pin stripes
Cabin Interior:
Forward RH Galley with:
TIA High Temp Oven
TIA Wavejet Microwave oven
Nordskog Coffee Maker
LH Forward Auxiliary Galley
Aft lavatory.
Fire blocked interior.



 
 

--------------------------------------------------------------------------------

Table of Contents

Schedule 1.2A – IAL DEBT
 
IAL Debt means the loan amount granted to IAL in the initial aggregate principal
amount of US$17,450,000 (as may have been amended from time to time) and accrued
interest pursuant to the Loan and Aircraft Security Agreement dated November 6,
2006 between IAL, borrower, and Banc of America Leasing & Capital, LLC, as
lender, having a remaining principal balance reflected on the Balance Sheet of
US$17,091,215.
 



 
 

--------------------------------------------------------------------------------

Table of Contents

Schedule 1.2B- 7/31/07 Balance Sheet
 
IAL Leasing Limited
Closing Balance Sheet
As of July 31, 2007 (unaudited)


ASSETS
             
Cash [note 1]
    61,597            
Intercompany receivables - Flagstone entities [note 2]
    28,993            
Prepaid expenses [note 3]
    51,722            
Falcon 900B aircraft [note 4]
    18,350,000            
Total Assets
  $ 18,492,312            
LIABILITIES
                 
Accrued interest loan [note 5]
    37,875            
Loan - Falcon [note 5]
    17,091,215            
Total Liabilities
  $ 17,129,090            
Purchase Price
  $ 1,363,222  



 
Notes to the Purchase Price Calculation
 
Note 1
Bank balance held with HSBC Bermuda.
 
Note 2
Amount due by one of Flagstone’s wholly-owned subsidiary. Settled in August
2007.
 
Note 3
Aircraft insurance paid in advance and other prepaid annual maintenance
contracts.
 



 
 

--------------------------------------------------------------------------------

Table of Contents

Note 4
Represents the average valuation from two independent appraisals. One estimated
the value at $18.2 million and the other at $18.5 million.
 
Note 5
Due to Bank of America. Interest accrual represents interest due since last
monthly payment made on July 19th.
 
